DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2008/0106972 A1) (hereinafter Liang) in view of Xia et al. (WO 2016/108914 A1) (hereinafter Xia).
Regarding claim 1, Liang teaches a downhole sensor system (see Abstract) comprising: a plurality of downhole monitors [sensing elements 102a-102g] (Para [0019]), each downhole monitor of the plurality of downhole monitors deployed outside a casing [106] of a wellbore (Para [0019], see Fig. 1), and each downhole monitor of the plurality of downhole monitors operable to:
detect at least one property of a fluid flow (Para [0024], see Fig. 4);
establish, at a respective monitor location that is outside of the casing, a connection with at least one other downhole monitor of the plurality of downhole monitors, the connection being one of a plurality of connections, together which, communicatively connects the downhole monitor to a top downhole monitor of the plurality of downhole monitors, the top downhole monitor being a downhole monitor most proximate to a surface of the wellbore [network of sensing elements communicating with each other, including a top downhole monitor most proximate to a surface of the wellbore] (Para [0028-0029], see Fig. 6); and 

Liang fails to teach wherein each downhole monitor is a downhole leak monitor operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture. Xia teaches a fluid leak detection system comprising downhole leak monitors deployed along a casing of a wellbore operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Liang with Xia such that the downhole monitors are leak monitors operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture, in order to monitor for unwanted fluid leakage in multiple locations of a downhole system.
Regarding claim 2, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to wherein the at least one property of the fluid flow comprises one or more of a material property of the fluid flow, a flow rate of the fluid flow, a conductivity of the fluid flow, a resistivity of the fluid flow, an amount of acoustic pressure emitted by the fluid flow, a velocity of the fluid flow, and an acceleration of the fluid flow (Liang Para [0024]).
Regarding claims 3 and 5, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to wherein the plurality of downhole monitors comprises a first downhole monitor deployed at a first location along the casing; and a 
Regarding claim 4, Liang in view of Xia as applied to claim 3 above teaches the claimed invention, except for wherein the barrier is a cement sheath that isolates a first zone of the wellbore from a second zone of the wellbore, wherein the first downhole leak monitor and the second downhole leak monitor are deployed along an internal surface of the casing in the first zone of the wellbore, and wherein the first and second downhole leak monitors are each operable to detect fluid flow into the first zone of the wellbore. Xia additionally teaches wherein an aperture can develop in a cement sheath barrier that isolates a first zone of the wellbore from a second zone of the wellbore, 
Regarding claim 6, Liang in view of Xia as applied to claim 5 above teaches the claimed invention, except for wherein the first and second downhole leak monitors are deployed azimuthally around a circumference approximately perpendicular to a longitudinal axis of the casing, and wherein the first downhole leak monitor is further operable to perform an azimuthal analysis of the location of the aperture based on data detected by the first downhole leak monitor and indicative of the at least one property of the fluid flow and based on data received from the second downhole leak monitor and indicative of the at least one property of the fluid flow. Xia additionally teaches first and second downhole leak monitors deployed azimuthally around a circumference approximately perpendicular to a longitudinal axis of the casing, and wherein the leak monitors perform azimuthal analysis of the location of the aperture based on data detected by the first and second downhole leak monitors (Xia Pg. 10, line 10 - Pg. 11, line 15, see Figs. 5-7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that the first and second downhole leak monitors are deployed azimuthally around a 
Regarding claim 7, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, except for further comprising at least one fluid flow detector deployed along an annulus between the casing and the wellbore, wherein each fluid flow detector of the at least one fluid flow detector is operable to detect the fluid flow through the aperture of the barrier; determine the location of the aperture; and transmit data indicative of the location of the aperture to one or more downhole leak monitors of the plurality of downhole leak monitors. Xia additionally teaches at least one fluid flow detector deployed along an annulus between the casing and wellbore operable to detect the fluid flow through the aperture and determine the location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that at least one fluid flow detector is deployed along an annulus between the casing and the wellbore for determining the location of the aperture in order to identify leakage location, quantity, and whether the leakage is annular or inter-annular in nature.
Regarding claims 8-9, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to further comprising at least one of a wireline cable and an optical fiber deployed in the wellbore and communicatively connected to a top downhole leak monitor of the plurality of downhole leak monitors and operable to 
Regarding claim 10, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors further comprises a rechargeable power source and an energy converter coupled to the power source and operable to convert a non-electrical form of energy into electrical energy; and provide the electrical energy to the rechargeable power source [sensors having energy storage elements and powered by energy in elastodynamic waves] (Liang Para [0019, 0024], see Fig. 4).
Regarding claim 11, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors is further operable to establish a long hop connection with a non-adjacent downhole leak monitor; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the non-adjacent downhole tool (Liang Para [0028-0030], see Figs. 6-7).
Regarding claim 12, Liang in view of Xia as applied to claim 1 above teaches the claimed invention, in addition to wherein each downhole leak monitor of the plurality of downhole leak monitors is further operable to establish a connection with a downhole tool deployed in the casing of the wellbore; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the downhole tool (Liang Para [0019, 0024, 0028-0030]).

13, Liang teaches a method to monitor a leak in a downhole environment (see Abstract), the method comprising:
detecting, by a first downhole monitor of a plurality of downhole monitors [sensing elements 102a-102g] (Para [0019]) deployed outside a casing [106] of a wellbore (Para [0019], see Fig. 1), at least one property of a fluid flow (Para [0024], see Fig. 4);
establishing, from a monitor location that is outside of the casing, a connection with a second downhole leak monitor of the plurality of downhole leak monitors, the connection being one of a plurality of connections together which, communicatively connects each downhole leak monitor of the plurality of downhole leak monitors [network of sensing elements communicating with each other] (Para [0028-0029], see Fig. 6); and
transmitting, from the monitor location, data indicative of the at least one property of the fluid flow to the second downhole monitor of the plurality of downhole monitors (Para [0019, 0024, 0028-0030]).
Liang fails to teach wherein each downhole monitor is a downhole leak monitor operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture. Xia teaches a fluid leak detection system comprising downhole leak monitors deployed along a casing of a wellbore operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Liang with Xia such that method is 
Regarding claims 14-15, Liang in view of Xia as applied to claim 13 above teaches the claimed invention, in addition to further comprising receiving data indicative of the at least one property of the fluid flow (Liang Para [0024]). Liang in view of Xia fails to teach determining the location and triangulating the location of the aperture with the first downhole leak monitor based on data detected by the first downhole leak monitor and indicative of the at least one property of the fluid flow and based on data received from the second downhole leak monitor and indicative of the at least on property of the fluid flow. Xia teaches the usage of differential sensing of at least one property of the fluid flow in multiple locations in order to determine a location of the aperture (Xia Pg. 10, lines 10-15). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that the location of the aperture is determined/triangulated based on data detected by the first downhole leak monitor and the second downhole leak monitor in order to identify leakage location, quantity, and whether the leakage is annular or inter-annular in nature.
Regarding claim 16, Liang in view of Xia as applied to claim 13 above teaches the claimed invention, except for further comprising receiving data indicative of the at least one property of the fluid flow and the location of the aperture from a fluid flow detector that is deployed in an annulus between the casing and the wellbore, wherein determining the location comprises determining the location based on data received 

Regarding claim 17, Liang teaches a downhole monitor (see Abstract) comprising: a sensor [one of sensing elements 102a-102g] located at a sensor location outside of a casing [106] of a wellbore and operable to detect, from the sensor location, at least one property of a fluid flow (Para [0019, 0024], see Figs. 1, 4);
a processor [201]; a transmitter operable to: establish, at the sensor location, a connection with at least one downhole monitor of a plurality of downhole monitors [sensing elements 102a-102g] deployed along a wellbore (see Fig. 1), the connection being one of a plurality of connections together which, communicatively connects each downhole monitor of the plurality of downhole monitors [network of sensing elements communicating with each other] (Para [0028-0029], see Fig. 6); and transmit data indicative of the at least one property of the fluid flow to at least one downhole monitor of the plurality of downhole monitors (Para [0019, 0024, 0028-0030]).
Liang fails to teach wherein each downhole leak monitor a downhole leak monitor operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture. Xia teaches a fluid leak detection system comprising downhole leak monitors deployed along a casing of a wellbore operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture (Pg. 5, line 8 - Pg. 6, line 18, Pg. 10, lines 10-15, see Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Liang with Xia such that the downhole monitors are leak monitors operable to detect at least one property of a fluid flow through an aperture of a barrier and determine a location of the aperture, in order to monitor for unwanted fluid leakage in multiple locations of a downhole system.
Regarding claim 18, Liang in view of Xia as applied to claim 17 above teaches the claimed invention, in addition to further comprising a rechargeable power source and an energy converter coupled to the power source and operable to convert a non-electrical form of energy into electrical energy; and provide the electrical energy to the rechargeable power source [sensors having energy storage elements and powered by energy in elastodynamic waves] (Liang Para [0019, 0024], see Fig. 4).
Regarding claim 19, Liang in view of Xia as applied to claim 17 above teaches the claimed invention, in addition to further comprising a receiver operable to receive data indicative of the at least one property of the fluid flow from another downhole leak monitor (Liang Para [0024]). Liang in view of Xia fails to teach wherein the processor is further operable to triangulate the location of the aperture based on the at least one fluid property detected by the sensor and based on data received from the other downhole leak monitor and indicative of the at least one property of the fluid flow. Xia teaches the usage of differential sensing of at least one property of the fluid flow in multiple locations in order to determine a location of the aperture (Xia Pg. 10, lines 10-15). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Liang in view of Xia such that the location of the aperture is triangulated based on data detected by the sensor and the other downhole leak monitor in order to identify leakage location, quantity, and whether the leakage is annular or inter-annular in nature.
Regarding claim 20, Liang in view of Xia as applied to claim 17 above teaches the claimed invention, in addition to wherein the transmitter is further operable to establish a connection with a downhole tool deployed in the casing of the wellbore; and transmit data indicative of the at least one property of the fluid flow and the location of the aperture to the downhole tool (Liang Para [0019, 0024, 0028-0030]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861